 
 
I 
108th CONGRESS
2d Session
H. R. 4452 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Meeks of New York introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To require funds made available to each Federal department and agency for United States development or humanitarian assistance programs to be made available to foreign countries through the activities of United States organizations or businesses that are owned or controlled by naturalized United States citizens, or aliens lawfully admitted for permanent residence, who are from those foreign countries. 
 
 
1.Findings Congress finds the following: 
(1)American society has long been known for being a melting pot, boasting citizens from all countries and continents across the world. 
(2)After reaching America's shores, naturalized United States citizens and aliens lawfully admitted for permanent residence have taken advantage of educational and entrepreneurial opportunities thereby allowing these individuals to contribute to the economic and cultural riches that define our great Nation. 
(3)Many of these new Americans still have connections to their countries of origin—forming community, educational, religious, and other organizations in the United States that continue to tie them to their homelands. These new Americans send remittances that total more than $70,000,000,000 per year to help loved ones abroad sustain dreams and build new ones. 
(4)At a time when the events of September 11, 2001, have resulted in new and different security concerns for the United States, it is critical that every attempt be made to better understand those foreign countries that receive United States assistance. 
(5)Due to national security implications, the United States Government can no longer afford to conduct foreign policy without the benefit of engagement of foreign countries, including on a cultural, social, technical, and economic basis. 
(6)Naturalized United States citizens and aliens lawfully admitted for permanent residence should be encouraged to use the same skills that they have contributed to the development of the United States toward the development of their countries of origin in order to— 
(A)take part in introducing or enhancing democratic values abroad; 
(B)capitalize on America's diversity to establish strong cross-border relationships that can create multilateral bonds for generations to come; 
(C)utilize multilingual and multicultural segments of American society to ease and reduce costs for project transitions in foreign countries; and 
(D)encourage long-term sustainable development in foreign countries in which such development has been difficult to obtain. 
(7)Currently, projects under many foreign assistance programs do not involve naturalized United States citizens or aliens lawfully admitted for permanent residence who are from the recipient country in leadership roles in the planning, design, and implementation of the projects, and consequently— 
(A)project leaders often do not transfer critical skills to individuals in the recipient country, making it difficult for long term development to take place; and 
(B)increased costs relating to cultural adjustment often occur that might not occur if individuals originally from the recipient country were involved in the projects. 
(8)Because many United States Government departments and agencies face management constraints that make it necessary to bundle projects and activities for foreign countries under Mega contracts and grants, it has become increasingly difficult for smaller United States organizations and businesses owned or controlled by naturalized United States citizens, or aliens lawfully admitted for permanent residence, who are from such foreign countries to compete to carry out those projects and activities. 
(9)To encourage the transference of skills, knowledge, and democratic values that will lead to long-term sustainable development and require fewer transition costs, special preferences should be given to naturalized United States citizens, or aliens lawfully admitted for permanent residence, who are seeking United States foreign assistance funding for projects in their countries of origin. 
2.Requirement to provide development and humanitarian assistance funds to foreign countries through United States entities owned or controlled by individuals from those foreign countries Notwithstanding any other provision of law, up to 10 percent of funds made available to each Federal department and agency for any fiscal year (beginning with fiscal year 2005) to carry out United States development assistance or humanitarian assistance programs shall be made available to foreign countries through the activities of United States organizations or businesses that are owned or controlled by naturalized United States citizens, or aliens lawfully admitted for permanent residence, who are from such foreign countries. 
3.ReportNot later than January 1 of each year, the President shall prepare and transmit to the appropriate congressional committees a report that contains a description of the implementation of section 3 for the preceding fiscal year. Each such report shall specify the number and dollar value or amount (as the case may be) of prime contracts, subcontracts, grants, and cooperative agreements awarded to organizations and individuals described in such section during the preceding fiscal year. 
4.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate.   
(2)United States development assistance or humanitarian assistance programsThe term United States development assistance or humanitarian assistance programs means programs to provide development assistance or humanitarian assistance under major budget functional category 150 (relating to International Affairs), including programs under— 
(A)chapter 1 of part I of the Foreign Assistance Act of 1961 (relating to development assistance); 
(B)chapter 10 of part I of that Act (relating to the Development Fund for Africa); 
(C)chapter 11 of part I of that Act (relating to assistance for the independent states of the former Soviet Union); 
(D)chapter 12 of part I of that Act (relating to assistance for the countries of the South Caucasus and Central Asia region); 
(E)chapter 4 of part II of that Act (relating to the Economic Support Fund); or 
(F)the Support for East European Democracy (SEED) Act of 1989.    
 
